[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JAN 14, 2009
                               No. 08-12921                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 93-08048-CR-KLR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

COLEY QUINN,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (January 14, 2009)

Before ANDERSON, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     This court sua sponte vacates and withdraws its previous opinion in this
case. The panel will hold decision in this case in abeyance pending the resolution

of United States v. Davis, No. 08-12321, which is scheduled for oral argument on

February 4, 2009.




                                         2